DETAILED ACTION
Claims 1-2, 7-13 & 17-20 are pending as amended on 09/07/22.

Response to Amendment
This non-final action is a response to the amendment & RCE filed September 7, 2022.  Claims 1, 9 & 19 have been amended as a result of the previous action; the 112 rejections & art rejections have been redone accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 7-13 & 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claims 1, 9 & 19, the intended scope of the phrases “a first/second liner-label edged side” is unclear as written (the term does not appear in the original disclosure).  It appears to refer to a label substrate edge (or possibly a liner substrate edge), and is being interpreted as such in absence of clear direction otherwise.  While Applicant claims a “liner-label combination”, it seems prudent when referring to two “edges” – which are not overlapped – as either a label edge or a liner edge, rather than an undefined “liner-label combination edged [sic] side”.  Examiner recommends utilizing language from the original disclosure when feasible.  Discussion of a “gap” between label/liner in the claims also still appears to be different than the specification’s discussion of a “gap” between inner/outer label portions at an edge section.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-13 & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Milson, US 8,507,065 in view of Vidler et al., US 7,758,080.
With regard to claims 1, 8-9 & 19-20, Milson teaches a label roll comprising a release liner web (1) having a plurality of adhesive labels adhered to the liner and substantially in line with its side edges, wherein the labels comprise a main label (2), as well as a partially perforated inner label (21) [Col. 5, 8-27] which has one end which is offset from the edge of the main label and a second edge with a convex/’half-circle’ shape (a literal half circle would have been a prima facie obvious shape change yielding substantially the same effect) rounded end (22), and a backside discontinuous pattern of adhesive deadener (31) leaving adhesive patches which are evenly spaced and situated along a periphery of the inner label, wherein the label roll can be fed from a holding rod (91) toward an applicator, removing the labels from the liner, and the spent liner web with labels and tabs removed can be collected on a take-up rod (93) without breaking (throughout, e.g. abstract, [FIGS. 1-9]).
While this reference does not expressly disclose that the circular grasping end of the inner label is adjacent to and serves as an unperforated edge section of the labels and also forms gaps at this edge, this too was a conventional design in the insert label art, as shown for example by Vidler, which shows a second label with a graspable release edge shape which is delineated by a gap at the edge of the master label and the farthest portion of the graspable insert label forms an edge section with the master label (throughout, e.g. [Col. 4, 34-37 & FIG. 1]).  It would have been obvious for one of ordinary skill in the art to combine the graspable ‘edge’ orientation of Vidler with the teachings of Milson, in order to provide a more easily grasped convex insert label which is instead located at an edge region of its master label according to a well-known alternative configuration with predictable success.  In such a combination, the circular, graspable inner label edge of the prior art would ‘comprise’ a label edge, curved, with gaps between insert & master labels (and which would also exist next to/spaced from a liner edge as well).
With regard to claims 2 & 11-13, the teachings of Milson have been detailed above, and while this reference does not expressly disclose that there are two perforated edges and two opposite edges that are not perforated, Milson (as well as Vidler) teaches that one may cut or perforate, or ‘full cut’ or ‘half cut’ such a label, preferably perforating the periphery except for the ‘half circle’ tab for grasping it, which is fully cut (e.g. [Col. 5, 25-34]).  It would have been obvious for one of ordinary skill to also fully cut, rather than perforate, the edge opposite this edge, as one of the limited combinations of possibilities of prior art teachings, or to predictably yield a duplicate grasping region.
With regard to claims 7, second label (21) is proximate a bottom edge of the main label [FIG. 1].
With regard to claim 10, second label (21) has opposing parallel edges which may be perforated [FIG. 1].
With regard to claim 17, the web in question is considered to be a “film”.
With regard to claim 18, the teachings of Milson have been detailed above, and while this reference does not expressly disclose whether its release liner is ‘paper-based’, this species represents one of a limited group of conventional options for label release liners across the entirety of the labeling art, any of which would have been obvious for one of ordinary skill in the art to try, with predictable results.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed September 7, 2022 with respect to the prior art rejections of the claims have been fully considered but are not persuasive.  Indefiniteness issues are not fully resolved by the current amendments as noted above.  The claims should be written with special attention to the disclosure’s distinctions between terms relating to the liner, the label combination, the inner/insert label, and an outer/master label, respectively.  The obvious combination above results in Applicant’s invention as noted previously: an insert label, forming a shared edge with an outer, master label, atop a liner sheet, with a convex-curved, graspable farthest edge on the insert label, having gaps adjacent to it.  Applicant’s assertions about Milson & Vidler individually are also unclear and thus Examiner does not agree with Applicant’s conclusion.  Insert labels which appear at the edge of a label combination (rather than internally, as in Milson) were well--known in the art, as taught for example by Vidler (or the previously applied Gelsinger).  Vidler also teaches the obvious variants of such an embodiment, both with [FIG. 1] and without [FIG. 3] a -‘gap’ between the grasp tab and the master label at an edge region, either of which would have been an obvious combination for one of ordinary skill in this art (gaps between label edge & liner edge are also commonplace, as seen for example in the cited prior art).  It would have been obvious for one of ordinary skill in this art to modify the half-circle ‘interior’ insert label of Milson to have an easily graspable alternate ‘edge’ configuration – with a gap – as in Vidler.  Milson & Vidler (and Gelsinger) also teach insert labels offset from the edge of the master label in the typical manner.  The instant claims as currently written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745